DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/25/2021. As directed by the amendment: claims 1, 4, 22, 23 have been amended; claims 2-3, 8-20 have been canceled; and new claims 25-27 have been added. Thus, claims 1, 4-7, 21-27 are presently pending in this application.
Applicant’s amendments to Claims have overcome the 112(a) rejections previously set forth in the office action mailed 11/02/2020.

Response to Arguments
 Applicant’s argument pages 7-10 of the remarks filed 01/25/2021 that the cited prior arts fail to disclose the amended limitation “a device controller that is configured to control a surgical device and automatically determine an amount of current flow to and a motor speed of an electric motor of the surgical device”. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
 Claims 1, 4-7, 21-27 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Martin et al. (US 2008/0154182), Higgins et al. (US 2015/0201956), Germain et al. (US 2014/0303551), Milton et al. (US 2013/0018400), and Shugrue et al. (US 2012/0172888).
Regarding claims 1 and 22, the cited prior arts fail to disclose/teach among all the limitation or render obvious a closed loop surgical system comprising a fluid control subsystem and a device control subsystem wherein the device control subsystem includes a device controller configured to control a surgical device and automatically determine an amount of current flow to and a motor speed of an electric motor of the surgical device wherein one of the fluid controller or the device controller determines a corresponding flow change to one or both of the fluid inflow or the fluid outflow from the amount of current flow and the motor speed, in combination with the total structure and function as claimed. 
Martin only discloses a system (10, fig. 3) comprising a fluid control subsystem (12) and a device control subsystem (80) wherein the device control subsystem (80) includes a device controller (controller of 80 to operate the surgical device 70) that is configured to control a surgical device (70) and automatically determine an amount of current flow (par. 0048, the shaver sensor 84 is used to sense operation of device 70 by detecting a parameter associated with the power line attached to device 70 wherein the parameter is related to the current flow to device 70. When 70 is running, sensor 84 detects a non-zero value of the parameter to increase the fluid flow rate to compensate for fluid withdrawn from the work site by device 70. Therefore, controller of 80 is configured to automatically determine a current flow to device 70). 
Higgins only discloses a system (figs. 1-2) comprising a device control system with a device controller (40) that is configured to control a surgical device (10/20) and automatically determine an amount of current flow to and a motor speed of an electric motor of the surgical device (10/20) (see par. 0041, the controller is configured to detect a maximum torque applied by the electric motor to the drive shaft, maximum current, and minimum rotational speed of the drive shaft to control the electric motor).
Germain only discloses a system (fig. 16) comprising a fluid control subsystem (500) and a device control subsystem (controlling motor 525 via power cable 526) wherein the controller 
Milton only discloses a system with a controller configured to determine the electric current, and the rotational speed of the motor to calculate the torque at the motor (par. 0025).
Shugrue only discloses a system (fig. 1b) comprising a fluid control subsystem (81) and a device control subsystem (151) wherein the controller (81) is configured to control the fluid pressure in the treatment site by sensor (93) (pars. 0075 and 0082-84).
No combination of prior art was found to teach or suggest each and every element of claim 1 or claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG T ULSH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783